Citation Nr: 0322879	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from June 1951 to June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The RO denied entitlement to service 
connection for residuals of a right ankle injury and for 
residuals of a left ankle injury.

The veteran presented oral testimony at a personal hearing 
before a hearing officer at the RO in November 2002.  A copy 
of the hearing transcript is contained in the claims file.  

The Board need not discuss the limited application of the 
VCAA in new and material evidence claims with regard to 
residuals of a right ankle injury, given the favorable 
disposition of that issue as decided herein.  The issue of 
entitlement to service connection for residuals of a right 
ankle injury on a de novo basis is addressed in the remand 
portion of this decision. 

As there remains additional development of the service 
connection claim for residuals of a right ankle injury, 
discussion of the Board's duty to assist in light of the 
Veterans Claims Assistance Act of 2000 (VCAA) on this issue 
is premature at this time.  



FINDINGS OF FACT

1.  In June 1961 the RO denied a claim of entitlement to 
service connection for sprain of both ankles.  This decision 
was not appealed.

2.  The evidence submitted since the final June 1961 rating 
decision bears directly or substantially upon the issue of 
entitlement to service connection for residuals of a right 
ankle injury, is not essentially duplicative or cumulative; 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The evidence submitted since the final June 1961 rating 
decision does not bear directly or substantially upon the 
issue of entitlement to service connection for residuals of a 
left ankle injury, is essentially duplicative or cumulative; 
and it is not so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  Evidence received since the final June 1961 decision 
wherein the RO denied the claim of entitlement to service 
connection for residuals of a right ankle injury is new and 
material, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.104, 3.156(a), 20.1103 (2002).

2.  Evidence received since the final June 1961 decision 
wherein the RO denied the claim of entitlement to service 
connection for residuals of a left ankle injury is not new 
and material, and the appellant's claim for that benefit is 
not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 
3.102, 3.104, 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records include a Sick Call Treatment Record 
that shows in July 1952 the veteran complained of a sprained 
right ankle that was treated with an Ace bandage and he was 
returned to duty.  In late January 1954 he complained of a 
right ankle sprain that was first treated with hot soaks and 
he was returned to duty.  Then for six days he was treated 
with hot soaks and an Ace bandage and had no duty.  The 
following day, after treatment with an Ace bandage he was 
returned to duty.  

The veteran sought treatment in late February 1954 for a sore 
left ankle due to a kick received while playing basketball.  
He received hot soaks and an Ace bandage and returned to duty 
for two days.  He was then referred for a consultation and no 
pathology was noted other than discoloration of tissue.  
There was good range of motion without pain.  For two more 
days, he received hot soaks and an Ace bandage and was 
returned to duty each day.  

In early March his left ankle was again treated with hot 
soaks and an Ace bandage after which he returned to duty.  At 
a consultation three days later an examiner noted that x-rays 
showed no bone pathology.  An examination of the leg and foot 
was negative except for tenderness beneath the left lateral 
malleolus.  The diagnosis was sprain.  The ankle was to be 
taped firmly.  Approximately two weeks later the tape was 
removed from his ankle and five days later an Ace bandage was 
placed on his left ankle for a sprain.  

At the end of March the veteran still complained of symptoms 
and an examiner noted occasional symptoms and no treatment 
was prescribed.  

At an examination for "RID" in June 1955, the veteran 
received a normal clinical evaluation for feet and lower 
extremities.  

Post-service, in mid-July 1955 the veteran sought treatment 
and stated that he had sprained both ankles in service.  An 
examination revealed normal anatomical contours, no swelling, 
no heat, no crepitation.  The range of motion was normal and 
he stood on his toes and squatted normally.  Clinically he 
had normal ankles.  The impression was psychogenic neuro-
muscular reaction manifested by painful ankles.  The report 
of a July 1955 x-ray states there was no evidence of any 
definite abnormality in the bones or soft parts of either 
ankle.  

He also submitted an application for out-patient treatment 
for his right ankle which he claimed to be service-connected.  
He claimed that he was coming down a ladder aboard the USS 
Virgo when he slipped and hurt his right ankle.  He had 
reported to sick bay for treatment.  

On the same day in July 1955 he submitted a claim for service 
connection for an injury to his right ankle in February 1954.  
An examination was scheduled in August 1955 and he failed to 
report.  He was notified in October 1955 that his claim had 
been disallowed as he failed to report for the examination.  
The veteran did not appeal this decision.

Approximately one week later in October 1955 a rating 
decision on the request for treatment of psychogenic neuro-
muscular reaction, manifested by painful ankles shows the RO 
denied entitlement to service connection for psychogenic 
neuromuscular reaction.

The veteran was notified that his request for out-patient 
medical treatment for a right ankle condition was denied as 
service connection had not been established. 

In February 1961 the veteran submitted a claim seeking 
service connection for sprain of both ankles.  He provided 
dates of treatment in service.  He was notified regarding the 
type of evidence to submit to support his claim to include 
medical evidence of a current disability.  His claim for 
disability benefits was disallowed in June 1961 as he did not 
submit the evidence requested.  The veteran did not appeal 
this decision.

In June 1999 an informal claim for disability benefits was 
received from the veteran that included injuries to his 
ankles in service.

He was afforded a VA Compensation and Pension (C&P) 
examination in August 1999.  He claimed that he had fallen 
off a ladder in 1953 and sustained a severe ankle sprain and 
injury to both of his feet.  He had had pain on the bottom 
arch of the right foot, pain in both heels and both ankles.  
Up until his retirement in 1994 he experienced swelling in 
both ankles that was painful.  He had numerous ankle sprains 
over the years.  His sneakers showed lateral heel wear that 
was normal.  In 1992 he was told that he had a heel spur 
after an x-ray of feet and ankles was done at Lyons VA 
Medical Center.  Rigid orthotics were provided by a VA 
Medical Center and he wore these in his sneakers.  Clinical 
findings were reported.  The pertinent diagnosis was a bone 
spur on the right ankle.  

In a September 1999 rating decision the RO denied entitlement 
to service connection for a right ankle injury and for a left 
ankle injury as a well grounded claim was not submitted.  

In August 2001 the veteran was afforded a VA C&P orthopedic 
examination of joints.  He reported a soft tissue injury of 
his ankles secondary to a fall from a ladder while serving in 
the Navy in 1952.  He was treated conservatively and placed 
on light duty for two weeks and then returned to full duty.  
He experienced recurrent ankle sprains after the initial 
injury and at the time of the examination experienced 
occasional swelling and giving way of the ankle, more on the 
right than on the left.  The clinical findings were reported 
and x-rays were obtained.  The diagnoses were degenerative 
joint disease (DJD) of the right ankle and bilateral heel 
spurs.

At a personal hearing in November 2002 the veteran testified 
as to in-service ankle injuries and the treatment he 
received.  He further testified as to symptoms and 
manifestations post service.  He described seeking treatment 
at VA shortly after service and more recently.  

At his post-service job as a computer operator he stood for 
twelve hours a day and his ankles would swell up.  He 
recalled seeing a private doctor but received no treatment 
and was not sure if the doctor was still in practice or had 
his records.  The doctor had said it was a bad sprain.  He 
did not get a medical diagnosis between 1955 and the 1980s.  
He was not seeing a medical doctor at the time of the hearing 
for his right ankle.  

He testified that after his left ankle was treated in service 
for the injury incurred during a basketball game, there were 
no other incidents of injury to his left ankle in service.  
After service he did not seek treatment for his left ankle 
and was not seeing a medical professional at that time for 
his left ankle.  After his recent VA examination he was not 
told that anything was wrong with his left ankle.  

VA outpatient treatment records received in March 2003 show 
that in July 1991, the veteran complained of pain and 
swelling in the left ankle for one month.  An x-ray series in 
August 1991 revealed no evidence of bone or joint pathology.  
There were no signs of fracture, dislocation, or soft tissue 
calcifications.  The impression was negative.  

In August 1999 multiple x-ray views of each ankle and foot 
demonstrated no acute fracture or dislocation.  There was 
spurring along the undersurface of the right lateral 
malleolus, which might indicate prior trauma.  The pertinent 
impression was findings consistent with old trauma involving 
the right lateral malleolus.  

The veteran was seen in August 2001 with a history of severe 
bilateral ankle sprains in service.  X-rays showed the left 
ankle joint was well maintained.  There was narrowing of the 
right lateral gutter caused by prominent osteophytic lipping 
adjacent to the tip of the lateral malleolus and adjacent to 
the lateral aspect of the talar dome.  The pertinent 
impression was degenerative changes about the right ankle.  



Criteria

Finality & Materiality

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
2002).  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2002).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

There is new legislation regarding the obligations of VA in 
assisting claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  The 
VCAA provides:
Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000) (38 U.S.C.A. § 5103A (West Supp. 2002)).

The rule amending the adjudication regulations to implement 
the provisions of the VCAA is effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) regarding 
new and material evidence, which is effective August 29, 
2001.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Federal Register 45620 (2001).

The rule amending the adjudication regulations to implement 
the provisions of the VCAA is effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) regarding 
new and material evidence, which is effective August 29, 
2001.

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001. 66 Federal Register 45620 (2001).

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime.  See 38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. §§ 3.303(a), 3.304 
(2002).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002).

Service connection can also be granted for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  38 U.S.C.A. 1101, 1112(a)(1), 1113; 38 C.F.R. 
3.307, 3.309(a) (2002).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. Continuity of symptomatology is required 
only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the appellant a statement of 
the case and supplemental statement of the case that included 
a summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.   

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  The RO has secured medical treatment 
records, and afforded the appellant a VA examination.  

In a July 2001 letter the RO notified the appellant of the 
provisions of the VCAA, the evidence necessary to establish 
entitlement for service connection, what had been done on his 
claim, what information or evidence he needed to submit and 
what VA would do to assist him.  Such notice sufficiently 
placed the veteran on notice of what evidence could be 
obtained by whom and advised him of his responsibilities if 
he wanted such evidence to be obtained by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002). 

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Materiality & Finality

The veteran contends that the evidence he has submitted is 
new and material, warranting reopening and a grant of his 
claim for service connection for residuals of sprains to both 
ankles.  He adds that he continued to have complaints 
concerning his ankles while in service and thereafter.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 38 C.F.R. § 3.156(a) (2002). 
However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment. 66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001). Accordingly, the Board 
will proceed to determine whether new and material evidence 
has been submitted to reopen the veteran's claim without 
regard to the new version of 38 C.F.R. § 3.156(a).

When the RO finally denies a claim, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§20.1103.  

If new and material evidence is presented, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  However, the first element is whether new and 
material evidence has been submitted and if not, then the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

In Evans, the CAVC held that, in order to warrant reopening a 
previously and finally disallowed claim, the veteran must 
submit new and material evidence in regard to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  See Evans, 9 Vet. App. at 284.

The basis for the RO's June 1961 denial was that the evidence 
available for review did not show medical evidence of a 
current disability.  The appellant was provided notice of the 
decision and appellate rights, but an appeal was not 
initiated from that decision.  Therefore the June 1961 rating 
decision became final.

Since that time, additional evidence has been added to the 
record in conjunction with the appellant's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the June 1961 decision, in the context of all 
the evidence of record.  

Evidence added to the record since the RO's determination of 
June 1961 includes reports of VA examinations, testimony at a 
personal hearing, and VA outpatient treatment records.  


Right ankle

In the case at hand, the Board finds that new and material 
evidence has been submitted regarding a right ankle disorder 
to warrant reopening the veteran's claim for service 
connection.

The veteran has testified that he injured his right ankle in 
service and service medical records show treatment in service 
for a right ankle sprain.  The additional evidence received 
since the last final denial now show a right ankle disorder.  
X-rays of the right ankle in August 1999 showed findings 
consistent with old trauma involving the right lateral 
malleolus.  Two years later, x-rays of the right ankle showed 
degenerative changes about the right ankle.

The Board is of the opinion that the above circumstances, 
when viewed in light of the additional evidence obtained, 
create a new factual basis.  The Board finds that the 
additional evidence when viewed with that previously of 
record is new and material evidence as defined by the 
regulation.  As such it is so significant that it must be 
considered in order to decide the merits of the claim fairly.  
38 C.F.R. § 3.156(a).

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection for residuals of a 
right ankle injury, the first element has been met.  As the 
Board noted earlier, development is being undertaken as to 
the issue of service connection for residuals of a right 
ankle injury on a de novo basis.


Left ankle

The Board also finds, however, that new and material evidence 
has not been received regarding a left ankle disorder to 
warrant reopening the veteran's claim for service connection.

The veteran testified that he only had the one left ankle 
injury in service that resolved after treatment and did not 
seek treatment post service for his left ankle.  He further 
testified that although he had pain and stiffness, as far as 
he knew, a recent VA examination did not show a left ankle 
disability.  The veteran's testimony regarding a left ankle 
injury in service is cumulative of prior evidence and in 
addition, does not show that he has a current left ankle 
disability as a result of that incident.
The VA outpatient treatment records show complaints of left 
ankle pain and swelling in August 1991.  A left foot x-ray 
study was essentially normal except for a plantar spur.  
There was no evidence of fracture or dislocation.  VA 
examinations in August 1999 and in August 2001 to include x-
ray studies provided no diagnosis of a left ankle disorder.  
Thus, the Board finds these medical records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

Therefore, the Board finds that the additional evidence 
received does not bear directly and substantially upon the 
specific matter under consideration, that it is cumulative of 
previously submitted evidence, and that it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of a right ankle injury, the appeal is granted to 
this extent only.

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
residuals of a left ankle injury, the appeal is denied.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

As there is evidence of a right ankle injury in service, the 
veteran's testimony as to recurrent symptoms of disability, 
and a current right ankle disability, a medical opinion 
should be obtained.  38 C.F.R. § 3.159 (2002).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and its implementing regulations.  

To ensure full compliance with duty to assist and due process 
requirements, the case is REMANDED to the VBA AMC for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a special 
orthopedic examination by an orthopedic 
surgeon or other appropriate medical 
specialist, including on a fee basis if 
necessary, to ascertain the etiology and 
severity of any current right ankle 
disorder(s) which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  


The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted and all findings must be 
reported in detail. 

The examiner must address the following 
medical issues as to any right ankle 
disorder(s) that may be present: 

(a) What is the diagnosis of any right 
ankle disorder(s) that may be present? 

(b) Is it at least as likely as not that 
any right ankle disorder(s) found on 
examination is/are etiologically or 
causally related to any incident of 
service origin, or if preexisting service 
was/were aggravated therein?

Any opinions expressed by the examiner 
should be accompanied by a complete 
rationale. 

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the VA examination report 
and required medical opinion to ensure 
that they are responsive to and in 
complete compliance with directives of 
this remand and if they are not, the VBA 
AMC should implement corrective 
procedures, to include the scheduling of 
another VA examination and securing of 
additional medical opinion if warranted.  



The Board errs as a matter of law when it 
fails to ensure compliance and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC should review 
the claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the issue of entitlement to 
service connection for residuals of a 
right ankle injury on a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  


The appellant need take no action unless otherwise notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure without good reason shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
appeal for service connection.  38 C.F.R. § 3.655 (2002).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

